NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1



                     United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois  60604

                                                 Submitted May 1, 2009*
                                                  Decided May 5, 2009

                                                         Before

                                            RICHARD A. POSNER, Circuit Judge

                                            MICHAEL S. KANNE, Circuit Judge

                                            JOHN DANIEL TINDER, Circuit Judge

No. 08‐3846

ALBERT H. BEAVER,                                             Appeal from the United States District
     Plaintiff‐Appellant,                                     Court for the Eastern District of Wisconsin.

           v.                                                 No. 08‐C‐187

MICHAEL G. MELOTTE, II, et al.,                               William C. Griesbach, 
    Defendants‐Appellees.                                     Judge




                                                       O R D E R



           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐3846                                                                                 Page 2

        This case arises out of a dispute between Albert Beaver and the individuals who run
an adult care facility where Beaver’s adult daughter resides.  After observing what he
believed were health and safety violations at the facility, Beaver contacted the local fire
department and the Wisconsin Department of Health and Family Services.  Shortly
thereafter the owners revoked his visitation rights.  Beaver then filed this lawsuit, alleging
that the defendants’ decision constituted retaliation under the Americans with Disabilities
Act.  See 42 U.S.C. § 12203.

       The district court granted summary judgment for the defendants, finding that Beaver
had not engaged in any activity protected by the ADA.  The court also raised the prospect
that he would be sanctioned with fines: it noted that many of Beaver’s claims were
“completely baseless” and admonished that “any future action filed in this court involving
baseless claims will be subject to swift monetary sanction.”  The court denied Beaver’s
subsequent post‐judgment motion for relief because “there was no evidence that [Beaver]
had been retaliated against in violation of the ADA.”

        On appeal Beaver argues first that the district courtʹs decision and subsequent order
do not comport with Circuit Rule 50, which requires a district court to provide reasons for
decisions that terminate litigation.  Beaver’s argument borders on the frivolous.  The courtʹs
summary judgment order, which ran five pages long, examined the underlying merits of
the suit in detail—it analyzed several ADA provisions, applied them to Beaver’s complaint,
and explained that the ADA did not protect Beaver because he “was not retaliated against
for opposing any acts made unlawful by the ADA, nor was he participating in any
investigation under the ADA.”  Moreover, to the extent that Rule 50 even applies to the
courtʹs post‐judgment order, see Stoller v. Pure Fishing, Inc., 528 F.3d 478, 480 (7th Cir. 2008),
its purposes were met by the district court’s seven‐line order, which reiterated that Beaver
had not presented any evidence of retaliation.

        Beaver next challenges the court’s sanction—admonishing him that he would be
fined for future frivolous filings—as violating Federal Rule of Civil Procedure 11(c) because
the court did not first issue an order to “show cause” why his conduct did not violate the
rule.  But in April 2008, at a motions hearing, the district judge said that he planned to
“exercise my authority under Rule 11(c) to consider sanctions, including attorneys’ fees in
this case” because “there really is no basis in any law for you to bring this action.”  And two
months later the court followed up its concern by holding a hearing on Rule 11 sanctions,
which led to the admonition in question.  Beaver offers no articulable basis for why these
proceedings were insufficient under Rule 11.

                                                                                     AFFIRMED.